Citation Nr: 0912771	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular 
disorder manifested by a heart murmur.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

According to the DD Form 214, Report of Separation from the 
Armed Forces of the United States (DD 214), and subsequent 
information obtained from the National Personnel Records 
Center (NPRC), the Veteran served on active military duty 
with the United States Air Force from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Specifically, in that decision, the RO denied 
the issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a cardiovascular disorder 
manifested by a heart murmur.

Previously, in April 1990, the Veteran had filed a claim for 
service connection for bilateral hearing loss.  However, 
because the Veteran failed to submit information requested by 
the RO pursuant to its attempt to reconstruct unavailable 
military records from secondary sources, the agency 
determined that he had, in effect, abandoned his claim.  38 
C.F.R. § 3.158.  Consequently, the Veteran's current claim 
for service connection for bilateral hearing loss will be 
considered on a de novo basis.

In May 2006, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the proceeding has 
been associated with the claims folder.

In June 2007, the Board remanded the issues on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further evidentiary development and due process 
requirements.  Following a continued denial of the Veteran's 
appeal in November 2008, the RO returned his case to the 
Board for further appellate review.  The Veteran's appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2008).

The issue of service connection for a cardiovascular disorder 
manifested by a heart murmur is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC in Washington, DC.


FINDINGS OF FACT

1.  The heightened duty to assist the Veteran with respect to 
the processing of his claim due to the unavailability and 
presumed destruction of his service treatment records and 
personnel records in the 1973 fire at the National Personnel 
Records Center (NPRC) has been fully satisfied.  Any further 
efforts to obtain those government or alternative records 
would be futile.  

2.  The Veteran's bilateral hearing loss was first shown many 
years after service, and competent medical evidence does not 
show his bilateral hearing loss is otherwise associated with 
any incident of his military service, including noise 
exposure.

3.  The Veteran's tinnitus is not associated with any 
incident of his military service, including noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In correspondence dated and received in February 2002, the 
Veteran acknowledged that VA had notified him of the 
information and evidence that was needed to substantiate his 
claims for service connection for hearing loss and tinnitus, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him (the means by 
which this notice was provided is not described in the signed 
statement).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additional VCAA notice letters were sent in April 
2004 and September 2007.  Notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in April 2006 and September 2007.  While the April 
2004 notice letter indicated, with respect to the claim for 
service connection for hearing loss that new and material 
evidence was required to reopen this previously denied claim, 
for the reasons explained above in the Introduction portion 
of this decision there is no prior final decision on a 
hearing loss claim and, hence, this claim is not subject to 
the reopening requirement.  As the proper requirements have 
otherwise been provided to the Veteran as to establishing an 
original claim for service connection for hearing loss, the 
Board finds that any confusion caused by the April 2004 
notice was harmless.  Accordingly, the Board finds that VA 
has met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, although notice of the Dingess requirements was 
after the October 2003 RO decision that is the subject of the 
current appeal, the claims were readjudicated by way of a 
November 2008 Supplemental Statement of the Case, thereby 
correcting the timing defect.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been fully satisfied as to both timing and content.

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  

In September 2007, the RO requested that the Veteran identify 
and complete a release form for "the individual who first 
provided audiological treatment to [him] 20-25 years ago and 
the individual who first fitted [him] for hearing aids."  
The Veteran, however, did not respond to this request for 
information.  

In February 2008, a coach at the RO provided a memorandum 
which details the actions taken to obtain treatment records 
from the Dallas, Texas VA Medical Center (VAMC) for the 
period March 1956 to December 2001 and concludes with a 
formal finding that the records are unavailable.  

In the instant matter, the Board notes that the Veteran's 
service treatment records and personnel records are 
unavailable and presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In cases involving 
missing or unavailable service treatment records, VA is under 
a heightened duty to assist the Veteran with respect to the 
processing of his claim.  VA's heightened duty consists of 
"consider[ing] the applicability of the benefit of the doubt 
rule, . . . assist[ing] the claimant in developing the claim, 
and . . . explain[ing] its decision when the veteran's 
medical records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In conjunction with this heightened duty to 
assist, the RO sent the Veteran a letter in September 2007 
that informed him of his opportunity to submit alternative 
sources in place of his missing service treatment records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E at 27.

In August 2008, a coach at the RO provided a memorandum which 
details the actions taken to obtain the Veteran's service 
treatment records, including sick/morning reports, and 
personnel records, and concludes with a formal finding that 
the records are unavailable.  The RO informed the Veteran of 
the unsuccessful efforts to find his service and VA treatment 
records, as well as his personnel records, in October 2008.  
Further, the RO requested that the Veteran send any pertinent 
records, including any additional service medical documents, 
that he might have in his possession.  See the September 2007 
VCAA letter.  In October 2008, the Veteran responded that he 
did not have any additional service treatment records.  

The record shows that the Veteran was afforded VA 
audiological examinations in October 2003 and September 2008, 
the most recent occurring after attempts to obtain any 
outstanding evidence proved fruitless.  

Given the above, the Board finds that in regard to the issues 
that are the subject of this decision there has been full 
compliance with its June 2007 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).   

The Veteran testified before the Board in May 2006.  There 
does not appear to be any available records relevant to the 
issues here on appeal that have not already been obtained and 
associated with the Veteran's claims file.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Moreover, as to the missing or unavailable service 
treatment and personnel records, as well as the Dallas VAMC 
records, the Board finds that any further efforts to obtain 
these missing government records would be futile, as 
documented by the extensive efforts of record to obtain these 
records.  Accordingly, the Board now turns to the merits of 
the Veteran's claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307, and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss to be 
an organic disease of the nervous system and therefore a 
presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Throughout the current appeal, the Veteran has asserted that 
he has hearing loss and occasional tinnitus as a result of 
his military service.  See, e.g., hearing transcript (T.) at 
2-6, 10-12.  Specifically, the Veteran maintains that his in-
service responsibilities as a B-26 and B-45 tail gunner 
exposed him to extreme noise, which, in turn, caused him to 
develop bilateral hearing loss and tinnitus.  See, e.g., T. 
at 2-6.  According to the Veteran's recent testimony, he 
spent the majority of his time as a tail gunner without using 
hearing protection.  T. at 5.  The Veteran reports that he 
first began to experience a noticeable degree of hearing loss 
in the mid-1970s and has had occasional tinnitus for many 
years.  T. at 6, 10-11.

As noted above, the Veteran's service treatment records are 
unavailable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

According to available post-service medical records, the 
Veteran was first shown to have bilateral hearing loss in May 
1990.  Specifically, a private audiometry examination 
reported speech recognition scores below 94 percent in each 
ear.  See 38 C.F.R. § 3.385.  The diagnosis was bilateral 
severe high frequency sensorineural loss.  There was no 
reference to tinnitus at that time, although this condition 
was later diagnosed on VA examination in October 2003.  

Clearly, these medical records demonstrate that the Veteran's 
hearing loss and tinnitus did not originate until several 
decades after his separation from active military duty.  
Indeed, at the personal hearing conducted before the 
undersigned in May 2006, the Veteran acknowledged that he did 
not notice any problem with his hearing until the mid-1970s, 
which is approximately 20 years following separation from 
service.  T. at 6, 10-11.  He also did not report 
experiencing tinnitus in service or shortly thereafter, 
stating only that he had occasional tinnitus "for many 
years."  Id.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The Board notes that even assuming, for the sake of argument, 
that the Veteran was exposed to excessive noise in service as 
alleged, the record still contains no expert medical opinion 
associating his currently diagnosed hearing loss and tinnitus 
with his period of active military duty.  On the contrary, a 
September 2008 VA examiner, following audiological evaluation 
and a detailed review of the claims file which contained the 
Veteran's relevant medical history, concluded that the 
conditions were "less likely than not" related to military 
service.  In support of his opinion, the examiner noted that 
the Veteran's loss of auditory acuity appeared to occur 
subsequent to his separation from service and that hearing 
loss caused by acoustic trama/noise exposure normally occurs 
within the time frame of the exposure, not at a later date.  
The examiner also noted that the Veteran's occasional 
tinnitus should not be considered pathologic or significantly 
disabling, and that it was less likely than not related to 
military noise exposure/acoustic trauma.  The VA examiner 
noted that his conclusions were shared by the most senior 
audiologist at the Dallas VAMC who also reviewed the file and 
the Veteran's historical information.  The Veteran has not 
submitted any competent medical evidence to contradict this 
statement against direct service connection.  

The Board acknowledges the Veteran's contentions that he 
incurred hearing loss and tinnitus as a result of in-service 
noise exposure.  However, while the Veteran, as a lay person, 
is competent to report the onset of pertinent symptoms and 
continued symptomatology since that time, he is not competent 
to express an opinion concerning the etiology of a purported 
disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that that in the February 2009 Appellant's 
Post-Remand Brief the representative asserts that the Veteran 
is a "combat veteran."  While the Veteran's DD 214 does not 
show any award indicative of combat, the Board notes that, 
even assuming the veteran had combat status, such assumption 
would only establish the incurrence of tinnitus and hearing 
loss in service, but the missing medical nexus evidence would 
still be needed to support these claims.  The provisions of 
38 U.S.C.A. § 1154(b) do not allow a combat veteran to 
establish service connection with lay testimony alone.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated in service, not 
to link the service problem etiologically to a current 
disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  
As such, even if the Board were to concede that the Veteran 
engaged in combat during service, the only medical opinion of 
record addressing whether there is a nexus between the 
Veteran's current disorders and service is against the 
claims.

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
whether on a direct or presumptive basis.  While service 
treatment records are unavailable, the Veteran does not 
report experiencing any problem with his hearing, including 
ringing in the ears, until several years after discharge.  
Therefore, it is clear that the conditions were not chronic 
during service, that hearing loss was not present during the 
year following separation from service, and that there is no 
indication of continuity of symptomatology for either 
condition following separation from service to the present.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply given that the clear 
preponderance of the evidence is against the claims, and thus 
the claims for service connection for bilateral hearing loss 
and tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  It is truly 
unfortunate that the Veteran's service treatment and 
personnel records are not available due to the NPRC fire, but 
all efforts have been exhausted to identify alternative 
sources of evidence.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  


REMAND

Pursuant to instructions in the June 2007 Board remand, the 
RO sent the Veteran a letter in September 2007 requesting 
that he complete and return release forms (VA Forms 21-4142) 
so that VA could obtain any identified private medical 
evidence.  In response, the Veteran provided authorizations 
for Drs. Martin Tobey and Manucher Nazarian, and for a "Dr. 
Richardson," a physician of "internal medicine."  The 
Veteran did not provide the dates of treatment and 
conditions (sections 7B and 7C of VA Form 21-4142) on any of 
the authorizations and did not date the one for Dr. 
Richardson.  
 
In November 2007, the RO sent the Veteran a letter stating 
that they had requested copies of records from Drs. Tobey and 
Nazarian, but that he should "be aware that the private 
health care providers may refuse to accept these 
form[s] because you did not complete items 7B and 7C."  The 
Veteran was advised that it would be to his benefit to 
complete new authorizations with the missing information in 
case the previous ones were rejected.   In regard to Dr. 
Richardson, he was advised that the form could not be 
submitted because it was not dated.  He was given another 
form to date and provide items 7B and 7C.
 
In November 2007, in response to the original authorizations 
that did not include dates of treatment and conditions, VA 
received treatment records from Drs. Tobey and Nazarian. 
 
In December 2007, the Veteran submitted a dated authorization 
for Dr. Richardson; however, sections 7B and 7C were still 
left blank.   That month, the RO sent the Veteran a letter 
informing him that they would be unable to process his 
request for Dr. Richardson because the form was incomplete.  
He was told to "[p]lease complete highlighted areas for 
dates of treatment and for conditions, and return the form to 
us so we may obtain treatment information."  No response was 
received.  

Upon review, the Board finds that the Veteran should be given 
another opportunity to complete an authorization for records 
from Dr. Richardson.  While acknowledging that the Veteran 
did not provide the dates of treatment and conditions as 
requested, the Board notes that the RO made an attempt and 
ultimately got records from Drs. Tobey and Nazarian even 
though the authorizations for these doctors were similarly 
missing the dates of treatment and conditions.   Therefore, 
in fairness to the Veteran and given the absence of his 
service treatment and personnel records, the Board believes 
that he should be given another opportunity to provide a 
completed authorization for treatment records from Dr. 
Richardson.  The December 2007 authorization (which the 
Veteran signed that month) has expired.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following action:

1.  Seek appropriate authorization from 
the Veteran to obtain all of his treatment 
records from Dr. Richardson.  He should be 
asked to complete the authorization in 
full.  He should be advised again that Dr. 
Richardson may refuse to accept the 
authorization if he does not complete 
items 7B and 7C, the sections regarding 
dates of treatment and conditions.  
Notwithstanding, the AOJ must attempt to 
obtain records from Dr. Richardson even if 
the Veteran does not provide the dates of 
treatment and conditions, as long as the 
authorization is otherwise properly 
completed.  

2.  Following the completion of the above 
actions, the AOJ should re-adjudicate the 
issue of entitlement to service connection 
for a cardiovascular disorder manifested 
by a heart murmur.  If the decision 
remains in any way adverse to the Veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  A Veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


